Court of Appeals, State of Michigan

                                                ORDER
                                                                           Kirsten Frank Kelly
 Gen-Wealth Inc v Brian A Freckman                                           Presiding Judge

 Docket No.    353584                                                      Deborah A. Servitto

 LC No.        17-005157-CB                                                Anica Letica
                                                                             Judges


              The Court orders that the May 13, 2021 opinion is hereby AMENDED to correct a clerical
error: On page 1, under Basic Facts, Brian Wilson is changed to David Wilson.

              In all other respects, the May 13, 2021 opinion remains unchanged.




                                                        _______________________________
                                                         Presiding Judge




                                 June 3, 2021